Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 and 13-28 have been cancelled; Claims 9-12 have been amended; claims 9-12 remain for examination, wherein claim 9 is an independent claim. 

Previous Claim Objections/Rejections
Previous rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over PG’296 in view of CN’937, and further in view of Obara (U-PG-pub 2002/0121020 A1, thereafter PG’020) is withdrawn in view of the Applicant’s “arguments/remarks with amendment” filed on 2/12/2021.
In view of the amendments in the instant claims, a newly recorded reference(s) has been added for the instant rejection as evidence reference:

Allowance Subject matter
Claim 12 includes allowable subject matter.  
Claim 12 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed self-lubricated rolling bearing with the balls being HRC 1-2 harder than the hardness of the inner and outer ring as recited in the instant claim.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  “HRC48” in claim 11 should amended as “HRC 48”; “1-2HRC” in claim 12 should amended as “HRC 1-2”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlman (US-PG-pub 2010/0215296 A1, thereafter PG’296) in view of Wang et al (CN 103131937 A, with English translation, thereafter CN’937) and evidenced by Baba et al (US-PG-pub 2014/0348694 A1, thereafter PG’694).
PG’296 in view of CN’937 is applied to the instant claims 9-11 for the same reason as stated in the previous office action dated on 11/12/2020. 
.

Response to Arguments
Applicant’s arguments to the art rejection to claims 9-11 have been considered but they are not persuasive. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has been stated as above.
The Applicant’s arguments have been summarized as following:
2”.
2, according to the ISO Standard for metallographic Inspection of the spheroidal graphite cast iron, claim 1 can achieve a density of graphite nodule of 500 per mm2, which corresponding to a diameter of 20m for graphite nodule. It much better compared to the cited prior art.
3, the cited prior art(s) does not specify the characteristics of “self-lubricating, sound absorption, shock absorption, and low temperature rise”.
In response, 
Regarding arguments 1-2, since the density of graphite nodule depends on the calculated diameter for graphite nodule, the corresponding diameter, “a diameter of 20m for graphite nodule” should be added to the instant claim 9 in order to avoid misunderstand. 
Still regarding the argument 3, these properties fully depend on the materials composition and microstructures of the alloy. PG’296 in view of CN’937 teaches the similar alloy composition for the same bearing application. The argued properties would be inherently exist in the bearing of PG’296 in view of CN’937. MPEP 2112 III&IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIE YANG/Primary Examiner, Art Unit 1734